Citation Nr: 0018681	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a throat 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nose disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1956 to October 
1958.

By rating decision in April 1997, service connection for back 
and neck injuries, an eye and a throat disability, and a nose 
injury was denied.  By rating action of May 1997, service 
connection was again denied for back and neck injuries, an 
eye and a throat disability, and a nose injury.  By rating 
action of July 1997, it was determined that new and material 
evidence to reopen the claim for service connection for back 
and neck injuries, an eye and a throat condition, and a nose 
injury had not been submitted.  The veteran was notified of 
that decision by letter of that same month.  This appeal 
arises from a March 1998 rating decision from the Pittsburgh, 
Pennsylvania Regional Office (RO) that determined that new 
and material evidence to reopen the veteran's claim for 
service connection for back and neck injuries, an eye and a 
throat disability, and a nose injury had not been submitted. 

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims indicated that in 
determining whether new and material evidence has been 
submitted, it is necessary to consider the evidence added to 
the record since the last time a claim was denied on any 
basis.  Thus the Board will address the issue whether new and 
material evidence has been submitted since the last prior 
final rating decision in July 1997.

In August 1998, the veteran requested a hearing at the RO 
before a local hearing officer.  In writing in November 1998, 
the veteran's representative reported that the veteran stated 
that he was not going to appear for a scheduled RO hearing.  
Therefore, this case is being processed as though the hearing 
request has been withdrawn.  


REMAND

In this case, the veteran reported in a January 1999 
statement that he had VA treatment.  There is no evidence 
that the RO has attempted to obtain any such medical records.  
As VA treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  See Dunn v. West, 11 Vet. App. 462 (1998); See 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Those 
records should be obtained and associated with the claims 
folder.

Further, a precedent holding of the United States Court of 
Appeals for the Federal Circuit (hereinafter "Federal 
Circuit") issued during the pendency of this appeal provides 
new guidance for the adjudication of claims for service 
connection based on the submission of "new and material 
evidence."  In the case of Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the Federal Circuit held that in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C.A. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.

Pursuant to the holding in Hodge, the legal hurdle adopted in 
Colvin that required reopening of claim on the basis of "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case was declared invalid.  Thus, 
the legal standard that remains valid, 38 C.F.R. § 3.156(a), 
requires that in order for new evidence to be material, it 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."

The Court has held that its precedent decisions must be given 
full force and effect immediately, even when VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, a remand to the agency of 
original jurisdiction is required for the purpose of 
readjudication of the appellant's claim pursuant to the 
holding in Hodge, supra.  See also Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Therefore, this case is Remanded to the RO for the following 
development:

1.  The RO should contact the veteran and 
determine from what VA Medical Center the 
veteran receives treatment.  Thereafter, 
the RO should obtain any such VA 
treatment records.  Once obtained, all 
records must be associated with the 
claims folder.  The RO should also advise 
him that he can submit alternate evidence 
to support his contention that service 
connection is warranted for the 
disabilities at issue.  This evidence may 
take the following forms.  However, the 
appellant may submit any other evidence 
he finds appropriate:  statements from 
service medical personnel, "buddy" 
certificates or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom a veteran 
may have been treated, especially soon 
after discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  

2.  The veteran's request to reopen his 
claim for entitlement to service 
connection for back, neck, eye, throat, 
and nose disabilities should be 
reevaluated in accordance with Hodge 
discussed above.  If it is determined 
that new and material evidence has been 
submitted and if it is determined the 
claim is well grounded, all appropriate 
development should be undertaken.  If the 
decision remains adverse to the veteran, 
he should be issued a supplemental 
statement of the case.  This should 
include a discussion of all evidence 
received since the last statement of the 
case was issued.  The appropriate current 
criteria should be used in discussing the 
new and material issue.  Thereafter, the 
veteran should be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




